EXHIBIT 10.1

 

COOPERATIVE AGREEMENT

 

 

BETWEEN

 

 

SatCon Tecnology Corporation

(The Recipient)

 

 

AND

 

 

US Army Research Laboratory

 

 

CONCERNING

 

 

Power Conversion Systems for Future Army Applications

 

 

Agreement No.: W911NF-05-2-0020

Total Estimated Amount of the Agreement: $2,865,417.00

Total Estimated Government Funding of the Agreement: $2,865,417.00

 

CLIN 0001 is hereby established in the amount of $275,000.00 and CLIN 0002 is
hereby established in the amount of $599,784.00.  CLIN 0001 and CLIN 0002 are
funded as set forth below. Additional CLINs may be established, subject to the
availability of funds, up to the Total Estimated Amount of the Agreement set
forth above.

 

Government Funds Obligated: $874,784.00

Authority:  10 U.S.C. 2358

 

Accounting and Appropriation Data:

ACRN AA:

(1)  Appropriation No.:

 

21 5 2040 0000 0 6N 6N7C 622120H1600 255Y

 

 

ANDP00 W71B7J5038M102 5NX1XX S18129

(2) Requisition No.:

 

W71B7J-5038-M102

(3) Amount:

 

$275,000.00

(4) Applicable CLIN:

 

000101

 

 

 

ACRN AB:

 

 

(1)  Appropriation No.:

 

21 5 2040 0000 0 6N 6N7E 622601H9111 255Y

 

 

4RHE00 MIPR5EARL2B101 52B101 S20113

(2) Requisition No.:

 

W71B7J-5038-M101

(3) MIPR No.:

 

MIPR5EARL2B101

(4) Amount:

 

$599,784.00

(5) Applicable CLIN:

 

000201

 

1

--------------------------------------------------------------------------------


 

This Agreement is entered into between the United States of America, hereinafter
called the Government, represented by the U.S. Army Research Laboratory (ARL),
and SatCon Technology Corp., pursuant to and under U.S. Federal Law

 

2

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

ARTICLES

 

Article 1

Scope of the Agreement

Article 2

General Definitions

Article 3

Program Management

Article 4

Staff Rotation

Article 5

Fiscal Management

Article 6

Agreement Administration

Article 7

Term of the Agreement

Article 8

Administrative Responsibility

Article 9

Public Release or Dissemination of Information

Article 10

Patent Rights

Article 11

Entire Agreement

Article 12

Governing Law/Order of Precedence

Article 13

Waiver of Rights

Article 14

Use of Technical Facilities

Article 15

Metric System of Measurement

Article 16

Liability

Article 17

Non-Assignment

Article 18

Severability

Article 19

Force Majeure

Article 20

Notices

Article 21

Performance by Foreign Nationals

 

 

ATTACHMENTS

 

Attachment 1

Standard Terms and Conditions for For-Profit Entities

Attachment 2

National Policy Requirements

Attachment 3

Other Certifications

Attachment 4

Annual Program Plan & Budget

Attachment 5

Reporting Requirements

 

3

--------------------------------------------------------------------------------


 

ARTICLE 1    Scope of the Agreement

 

1.1 Introduction

 

This Agreement is a “Cooperative Agreement” (31 USC 6305) and is awarded
pursuant to 10 USC 2358 Research Projects.  The Parties agree that the principal
purpose of this Agreement is for SatCon Technology Corp., hereinafter referred
to as the “Recipient,” to provide its best research efforts in the support and
stimulation of applied research and not the acquisition of property for the
direct benefit or use of the Government.  FAR and DFARS apply only as
specifically referenced herein.  This Agreement is not intended to be, nor shall
it be construed as, by implication or otherwise, a partnership, a corporation,
or other business organization.

 

1.2 Background and Vision Statement

 

The U.S. Army Research Laboratory (ARL) Sensors and Electron Devices Directorate
(SEDD) works in many areas crucial to the success of the future Army, providing
fundamental research to give commanders real-time situational awareness; rapid
and precise discrimination and targeting; highly compact, lightweight energy
sources; as well as mitigating techniques for use against hostile enemy threats.

 

SatCon will perform its best research to systematically investigate the design,
optimization, performance limits, and technology barriers of high-power power
conversion systems for future Army applications. This effort will target (but is
not limited to) power conversion systems in the 500 kW output power class with
nominal input voltages of 600 VDC. Topic areas covered by this effort include,
but are not limited to: optimization of circuit topology, optimization of
control strategies, identification of component technologies, evaluation and
design of thermal management systems, evaluation and design of advanced
packaging concepts, failure analysis and repair, and power conversion system
development.

 

1.3 Goals/Objectives

 

The recipient shall participate in a program of coordinated research,
development, and education with ARL in accordance with the Annual Program Plan,
which sets forth the specific goals and objectives for the program for each
program period.  The Annual Program Plans will be provided as attachments to
this Agreement.  The recipient shall also comply with the reporting requirements
set forth in Attachment 5.

 

                                                The Government will have
continuous involvement with the recipient.  The Government will also obtain
access to the research results and certain rights in data, computer codes
developed, and patents pursuant to Article 10 and Attachment 1 to this
agreement.  The Government and the Recipient are bound to each other by a duty
of good faith and best research effort in achieving the goals of the Program.

 

                                                As a condition of this
Agreement, it is herein understood and agreed that Federal funds are to be used
only for costs that: (1) a reasonable and prudent person would incur, in
carrying out the advanced research project herein; and (2) are consistent with
the purposes stated in governing Congressional authorizations and
appropriations.

 

ARTICLE 2    General Definitions

 

In addition to the Definitions set forth at 32 CFR 34.2, the following
definitions apply to this Agreement:

 

2.1 Recipient  — An organization or other entity receiving a grant or
cooperative agreement from a DoD Component.  For purposes of this Agreement, the
Recipient is SatCon Technology Corp.

 

2.2 Party  — For purposes of this Agreement, the parties are ARL and the
Recipient.

 

2.3 Cooperative Agreement Manager (CAM) — Is the Government’s technical
representative from ARL charged with the overall responsibility of management
and guidance of the cooperative agreement.

 

4

--------------------------------------------------------------------------------


 

2.4 Grants Officer — Is the Government’s principal point of contact for all
administrative, financial or other non-technical issues arising under the
Agreement.

 

2.5 Agreements Administrator – The Agreements Administrator has authority to
administer Cooperative Agreements and, in coordination with the Grants Officer,
make determination and findings related to delegated administration functions.

 

2.6 Recipient Program Manager (RPM) — The RPM is the Recipient’s technical
representative charged with the Recipient’s overall responsibility of management
and guidance of the cooperative agreement.

 

2.7 Annual Program Plan (APP) and Budget — Is the annual baseline document which
details the scope, schedule, principal investigator(s), collaboration, staff
rotation, and educational opportunities for the research activities.  It also
includes the financial expression of the project, which serves as the resource
allocation/commitment for the research activities.  The Budget shall include the
sum of both Federal and non-Federal shares, as appropriate.

 

ARTICLE 3    Program Management

 

3.1 ARL Cooperative Agreement Manager (CAM).   The ARL Cooperative Agreement
Manager (CAM) is:

 

Dr. Wes Tipton

U.S. Army Research Laboratory

ATTN:  AMSRD-ARL-SE-DP

2800 Powder Mill Road

Adelphi, MD 20783-1197

Phone: (301) 394-5209

Fax No.: (301) 394-0310

Email Address: wtipton@arl.army.mil

 

3.2 Recipient Program Manager (RPM).   The Recipient Program Manager (RPM) is:

 

Mr. Laban (Ted) Lesster

SatCon Technology Corporation

27 Drydock Avenue

Boston, MA 02210-2377

Phone: (410) 694-0447

Fax: (410) 859-1702

Email: ted.lesster@satcon.com

 

3.3 Cooperative Agreement Manager (CAMC). – The ARL CAM is responsible for the
overall management and guidance of the cooperative agreement.  The CAM, together
with the RPM will form the Cooperative Agreement Management Committee (CAMC). 
Other advisory members may be added by either the CAM, or the RPM, by mutual
agreement, when their presence will prove beneficial to the research. The CAMC
will prepare and approve the Annual Program Plan.

 

3.4 Management and Program Structure – The CAMC shall be responsible for the
management and integration of the party’s collaborative efforts under this
agreement including programmatic, technical and reporting.

 

3.5 Annual Program Planning Process – The APP shall serve as the annual baseline
document, which details the scope, schedule, principal investigator(s), staff
rotation, educational opportunities, and resource allocation/commitment of the
research activities. Along with the APP, the Recipient shall include a list of
foreign nationals proposed to perform during the period in accordance with the
notification required by Article 21.  This list shall be updated as necessary
during the course of the year. The Annual Program Plan for year 1 will be
incorporated under the Agreement as Attachment 4 at time of award.

 

5

--------------------------------------------------------------------------------


 

Beginning 6 months after initial award, the RPM and ARL CAM will collaborate and
prepare the Annual Program Plan (APP) for year 2. Within 10 days of submission,
the Grants Officer, in conjunction with the RPM and ARL CAM, will approve the
APP and associated budget for year 2. This process shall continue for the length
of the Agreement. As part of this process, one or more site visits may be
required. In addition, the ARL CAM or his representatives will have the right to
make visits as needed during the year to assess or coordinate performance.

 

During the course of performance, if it appears that research milestones will
not be met, the RPM will provide a proposed adjustment to the APP for approval
by the ARL CAM.  In addition, the ARL CAM may from time to time request that
additional research be added to the APP.

 

ARTICLE 4 Staff Rotation and On-Site Collaboration

 

4.1  Salary and Travel Costs.  All salary and travel costs associated with the
rotation of government personnel will be borne by the Government.  All salary
and travel costs associated with staff rotation or on-site collaboration of
recipient personnel will be paid for with funding provided under this agreement.

 

4.2  Host Facility Regulations.  All personnel in rotational assignments or
on-site collaboration are required to comply with the safety, environmental,
security, and operational regulations or requirements of the host facility.

 

4.3  Administrative Support.  The host facility will provide adequate office
space, communications connections, administrative support, and office supplies,
if available, for researchers in long-term rotational assignments.  Should it
become necessary to procure equipment to facilitate a rotational assignment, the
Annual Program Plan should reflect the need for said equipment, and the costs
will be borne under the cooperative agreement.

 

ARTICLE 5    Fiscal Management

 

5.1  Allocation of Recipient Funds

 

5.1.1  Restrictions on the Use of Government Funds.  Government funds provided
under this Agreement must be allocated by the Recipient exclusively for the
execution and operation of the APP or Agreement Scope.  Government funds shall
not be utilized to support the Recipient’s operations or administration
unrelated to this Agreement.

 

5.1.2 Obligation.  In no case shall the Government’s financial obligation exceed
the amount obligated on this Agreement or by amendment to the Agreement.  The
total Government funding amount estimated for performance of this Agreement is
$2,865,417.00, subject to the availability of funds.  The amount of Government
funds allotted and available for payment is $874,784.00.  It is estimated that
such funds shall be sufficient to cover performance through twelve (12) months
from date of agreement award.  The Government is not obligated to reimburse the
Recipient for expenditures in excess of the amount of obligated funds allotted
by the Government.

 

5.1.3 Incremental Funding.  The Government may obligate funds to this Agreement
incrementally.  In the event that this Agreement is funded incrementally, the
Government anticipates that from time to time additional amounts will be
allotted to this agreement by unilateral modification, until the total amount
for performance of this Agreement has been funded.  To minimize interruption of
effort due to lack of funds, the Recipient shall notify the Grants Officer in
writing whenever the amount of funds obligated under this agreement when added
to anticipated costs in the next 60 days will exceed 75% of the amount allotted.

 

5.1.4 Payments

The Recipient shall submit an original and two (2) copies of all vouchers (SF
270 “Request for Advance or Reimbursement”) to the Agreement Administrator for
payment approval. The Recipient shall submit separate vouchers for each CLIN and
clearly designate the appropriate CLIN on the voucher.  After written
verification of progress towards or achievement of the research milestones by
the CAM, and approval by the Agreement

 

6

--------------------------------------------------------------------------------


 

Administrator, the vouchers will be forwarded to the payment office within ten
(10) calendar days of receipt of the voucher.  The Payment Office will make
payments via EFT within 20 calendar days of receipt of transmittal.

 

Payments will be made no more frequently than monthly and will be based on
reimbursement of actual expenditures as monitored against the Budget Plan
contained in the APP.  Once the CAM has verified that the Recipient has expended
best efforts towards the successful achievement of the research goals, payment
will be authorized.

 

ARTICLE 6    Agreement Administration

 

6.1  Modifications to this Agreement.  Any Party who wishes to modify this
Agreement shall, upon reasonable notice of the proposed modification to the
other Party, confer in good faith with the other Party to determine the
desirability of the proposed modification.  Modifications shall not be effective
until a written modification is signed by the Agreement signatories or their
successors.  Administrative modifications may be unilaterally executed by the
Grants Officer or by the Agreements Administrator.

 

6.2  Requirements for Approval for Changes to the Program Budget and Annual
Program Plan.  This provision highlights Agency decisions on the terms and
conditions of 32 CFR 32.25 and 32 CFR 34.15 as applicable.  During the course of
performance, the Grants Officer, in coordination with the CAM, will have
approval authority for certain specific changes to the APP including but not
limited to:

 

a. Changes in the scope or the objective of the program, APP, or research
milestones;

 

b. Change in the key personnel specified in the proposal or award document;

 

c. The absence for more than three months, or a 25% reduction in time devoted to
the project, by the approved project director or principal investigator;

 

d. The need for additional Federal funding;

 

e. The inclusion of pre-award costs.  All such costs are incurred at the
Recipient’s risk;

 

f. Any sub-award, transfer, or contracting out of substantive program
performance under an award, unless described in the application and funded in
the approved awards.

 

6.3  No-Cost Period of Performance Extension.  In accordance with the DoD Grant
and Agreement Regulations (DoD 3210.6-R), the Recipient may initiate a request
for a one-time, no-cost extension to the period of performance.  The request may
not include additional Federal funds, nor change the approved objectives or
scope of the program.

 

ARTICLE 7    Terms of the Agreement, Suspension, and Termination

 

7.1       Term of the Agreement.  The basic term of this Agreement shall
commence upon the effective date and continue through thirty-six (36) months,
subject to the availability of funds.

 

ARTICLE 8    Administrative Responsibility

 

8.1 The Agreements Office

 

U.S. Army RDECOM Acquisition Center

Research Triangle Park Division

ATTN: AMSRD-ACC-R

 

For FedEx etc. use:

4300 S. Miami Blvd

 

7

--------------------------------------------------------------------------------


 

Durham, NC 27703

 

For USPS use:

P.O. Box 12211

Research Triangle Park, NC 27709

 

Grants Officer: Patricia J. Fox

Phone: (919) 549-4272

Fax: (919) 549-4373

Email: patricia.fox@us.army.mil

 

Agreement Specialist: Richard Burkes

Phone: (919) 549-4295

Fax: (919) 549-4373

Email: richard.burkes@us.army.mil

 

8.2 Agreement Administrator

 

DCMA Boston

495 Summer Street

Boston, MA 02210-2138

 

8.3 The Recipient Address and Point of Contact

 

Danny Wong

SatCon Technology Corporation

27 Drydock Avenue

Boston, MA 02210-2377

Phone: (617) 897-2459

Fax: (617) 897-2427

Email: danny.wong@satcon.com

 

8.4 The Payment Office

 

DFAS COLUMBUS CENTER – HQ0337

DFAS-CO/NORTH ENTITLEMENT OPERATIONS

P.O. Box 182266

Columbus, OH 43218-2266

 

8.5 Address of Payee

 

SatCon Technology Corporation

27 Drydock Avenue

Boston, MA 02210-2377

 

ARTICLE 9    Public Release or Dissemination of Information

 

9.1 Open Publication Policy.  Notwithstanding the reporting requirements of this
Agreement, parties to this Agreement favor an open-publication policy to promote
the commercial acceptance of the technology developed under this Agreement, but
simultaneously recognize the necessity to protect proprietary information.

 

9.2  Prior Review of Public Releases.  The Parties agree to confer and consult
with each other prior to publication or other disclosure of the results of work
under this Agreement to ensure that no classified or proprietary information is
released.  Prior to submitting a manuscript for publication or before any other
public disclosure, each

 

8

--------------------------------------------------------------------------------


 

Party will offer the other Party ample opportunity (not to exceed 60 days) to
review such proposed publication or disclosure, to submit objections, and to
file application letters for patents in a timely manner.

 

9.3  Publication Legend.  It is herein agreed that except for the disclosure of
basic information regarding this Agreement such as membership, purpose and a
general description of the technical work, the Recipient will submit all
proposed public releases to the ARL cooperative Agreement Manager for comment
prior to release.  Public releases include press releases, specific publicity or
advertisement, and articles for proposed publication or presentation.  In
addition, articles for publication or presentation will contain an
acknowledgement of support and a disclaimer.  This should be included to read as
follows.  These statements may be placed either at the bottom of the first
page or at the end of the paper.  “Research was sponsored by the Army Research
Laboratory and was accomplished under Cooperative Agreement Number
W911NF-05-2-0020.  The views and conclusions contained in this document are
those of the authors and should not be interpreted as representing the official
policies, either expressed or implied, of the Army Research Laboratory or the
U.S. Government.  The U.S. Government is authorized to reproduce and distribute
reprints for Government purposes notwithstanding any copyright notation heron.”

 

ARTICLE 10    Intellectual Property

 

In addition to the Intellectual Property Rights contained in 32 CFR 34.25,
incorporated by reference into this Agreement, the participants recognize that
this program may result in intellectual property that is generated by the
Recipient or Sub-Recipient personnel and Government personnel.  Should this
occur, the parties agree to use their best efforts to mutually agree to an
equitable distribution of property rights and distribution of filing fees or
other administrative costs.  Should the parties reach an impasse in determining
the distribution of property rights, the parties shall resort to the Disputes,
Claims, and Appeals Process as set forth at 32 CFR 22.815.

 

ARTICLE 11    Entire Agreement

 

This Agreement along with all Attachments constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes any
prior understandings or written or oral agreement relative to said matter.  In
the event of a conflict between the terms of the Agreement and its attachments,
the terms of the Agreement shall govern.

 

ARTICLE 12    Governing Law/Order of Precedence

 

The Agreement shall be enforced in accordance with applicable federal law and
regulations, directives, circulars or other guidance as specified in this
Agreement.  When signed, this Agreement shall become binding on the Recipient
and the Government to be administered in accordance with the DoD Grant and
Agreement Regulations as they apply to the particular recipient or sub-recipient
concerned.  In the event a conflict exists between the provisions of this
Agreement and the applicable law, regulations, directives, circulars or other
guidance, the Agreement provisions are subordinate.

 

ARTICLE 13    Waiver of Rights

 

 Any waiver of any requirement contained in this Agreement shall be by mutual
agreement of the parties hereto.  Any waiver shall be reduced to writing and a
copy of the waiver shall be provided to each Party.  Failure to insist upon
strict performance of any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law, shall not be deemed a
waiver of any rights of any Party hereto.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 14    Use of Technical Facilities

 

To the maximum extent practical, the Recipient agrees to use the technical
reference facilities of the Defense Technical Information Center, 8725 John J.
Kingman Road, Suite 0944, Ft. Belvoir, VA  22060-6218 (Internet address:
http://www.dtic.mil) and all other sources, whether United States Government or
private, for purpose of surveying existing knowledge and avoiding needless
duplication of scientific and engineering effort.

 

ARTICLE 15    Metric System of Measurement

 

The Metric Conversion Act of 1975 as amended by the Omnibus Trade and
Competitiveness Act of 1988 and implemented by Executive Order 12770 gives
preference to the metric system.  The Recipient shall ensure that the metric
system is used to the maximum extent practicable in performance of this
Agreement.

 

ARTICLE 16    Liability

 

No Party to this Agreement shall be liable to any other Party for any property
of that other Party consumed, damaged, or destroyed in the performance of this
Agreement, unless it is due to the negligence or misconduct of the Party or an
employee or agent of the Party.

 

ARTICLE 17   Non-Assignment

 

This Agreement may not be assigned by any Party except by operation of law
resulting from the merger of a party into or with another corporate entity.

 

ARTICLE 18   Severability

 

If any clause, provision or section of this Agreement shall be held illegal or
invalid by any court, the invalidity of such clause, provision or section shall
not affect any of the remaining clauses, provisions or sections herein and this
Agreement shall be construed and enforced as if such illegal or invalid clause,
provision or section had not been contained herein.

 

ARTICLE 19   Force Majeure

 

Neither Party shall be in breach of this Agreement for any failure of
performance caused by any event beyond its reasonable control and not caused by
the fault or negligence of that Party.  In the event such a force majeure event
occurs, the Party unable to perform shall promptly notify the other Party and
shall in good faith maintain such partial performance as is reasonably possible
and shall resume full performance as soon as is reasonably possible.

 

ARTICLE 20   Notices

 

All notices and prior approvals required hereunder shall be in writing and shall
be addressed to the parties identified on the Agreement cover page and
Article 8.  Notices shall be effective upon signature of the Grants Officer.

 

ARTICLE 21  FOREIGN NATIONALS PERFORMING UNDER AGREEMENT

 

In accordance with 8 U.S.C. 1324a, it is unlawful to hire for employment in the
U.S. an individual without verifying that individual’s employment
authorization.  8 CFR 274a.2 VERIFICATION OF EMPLOYMENT ELIGIBILITY identifies
the official documents that establish employment eligibility.

 

10

--------------------------------------------------------------------------------


 

Prior to performance of work by a foreign national as a result of this
agreement, the employer shall provide the Grants Officer the name of the foreign
national and identify the type of form(s) produced for verification of
employment status.  Should the foreign national’s performance require access to
DoD facilities, the employer shall coordinate with the sponsor providing access,
in order to submit the following:

 

1. Individual’s Name

2. Citizenship

3. Date and Location of the Visit

4. Purpose of the Visit

5. Passport Number

6. Employer’s Verification of Work Authorization

 

 

11

--------------------------------------------------------------------------------


 

ATTACHMENT 1    Standard Terms and Conditions Applicable to For-Profit Entities

 

Department of Defense Grant and Agreement Regulations  (DoDGARS)

DoD 3210.6-R and 32 CFR Parts 21-37

 

Award, administration, and performance under this agreement is subject to the
requirements of the DoD Grant and Agreement Regulations (32 CFR Parts 21 – 37). 
The following references indicate the awarding agency’s decision on specific
issues.

 


32 CFR 34.1(B)(2)(II) SUB-AWARDS

For-profit organizations that receive prime awards covered by this part shall
apply to each sub-award the administrative requirements that are applicable to
the particular type of sub-recipient (see 32 CFR parts 32 and 34)

 


32 CFR 34.11 STANDARDS FOR FINANCIAL MANAGEMENT SYSTEMS

The Agency does not guarantee or insure the repayment of money borrowed by the
Recipient (see section 11(b)).  Fidelity bond coverage is not required (see
section 11(c)).

 


32 CFR 34.12 PAYMENT

This Agreement will employ the reimbursement method of payment (see 32 CFR
34.12(a)(1)).  This Agreement does not provide for advance payments (see
section 12(a)(2)).  (See Article 5, subparagraphs 5.1.2 through 5.1.4).  See
Article 5 – Fiscal Management for specifics concerning the payment process.

 


32 CFR 34.13 COST SHARE OR MATCH

This provision is applicable only if cost share or match is proposed.  Should
cost share or match be included, the parties to this agreement will mutually
agree to its allowability, valuation, and necessary documentation.

 


32 CFR 34.14 PROGRAM INCOME

Should this agreement result in the generation of program income, the recipient
shall account for said funds, add them to the funds committed to the project,
and they shall be used to further the program objectives.  The recipient shall
have no obligation to the Government for program income earned after the
expiration of the program.  Costs incident to the generation of program income
may be deducted from gross income to determine program income, provided these
costs have not been charged to the award document.  The Patent and Trademark
Amendments (35 U.S.C. Chapter 18) apply to inventions made under this award.

 


32 CFR 34.15 REVISION OF BUDGET/PROGRAM PLANS

See Article 6 of this agreement.

 


32 CFR 34.16  AUDIT

For profit Recipient(s) of this award are required to submit audit reports to
the following address:

 

Grants Officer: Patricia J. Fox

 

Agreement Administrator:

Phone: (919) 549-4272

 

DCMA Boston

Fax: (919) 549-4373

 

495 Summer Street

Email: patricia.fox@us.army.mil

 

Boston, MA 02210-2138

 

 

 

DCAA Boston Branch Office

 

Other:

101 Merrimac St., Suite 82

 

Audit reports may be requested from the DoD

Boston, MA 02114-4719

 

Inspector General, or any of the Department of Army

 

 

Policy directorates.

 

12

--------------------------------------------------------------------------------


 


32 CFR 34.17 ALLOWABLE COSTS

The For-Profit costs principles in 48 CFR parts 31 and 231 (Federal Acquisition
Regulation and Defense Acquisition Regulations Supplement) as well as the
supplemental information on allowability of audit costs in the 32 CFR
34.16(f) are applicable.

 


32 CFR 34.18 FEE/PROFIT

This Agreement does not provide for the payment of fee/profit to the recipient
or subrecipients.

 


32 CFR 34.20 THROUGH 34.25 PROPERTY STANDARDS

For-Profit Recipients may only purchase real property and equipment under this
Agreement with the prior approval of the Grants Officer.  Government approved
Program Plans that include a budget indicating real property or equipment
purchases will provide sufficient evidence of the required Grants Officer
approval.

The Recipient receives conditional title to all real property and equipment
purchased under this Agreement.  ARL reserves the right to transfer title to any
and all equipment or real property purchased under this Agreement to the Federal
Government or to eligible third parties upon conclusion of this Agreement.

For-Profit organizations other than small business concerns shall comply with 35
U.S.C. 210(c ) and Executive Order 12591 (3 CFR, 1987 Comp., p.220) which
codifies a Presidential Memorandum on Government Patent Policy dated
February 18, 1983.

ARL reserves the right to obtain, reproduce, publish, or otherwise use for
Federal Government purpose the data first produced under this award, and
authorize others to receive, reproduce, publish, or otherwise use such data for
Federal purposes.

 


32 CFR 34.30 THROUGH 34.31 PROCUREMENT STANDARDS

ARL reserves the right to review prior to award procurement documents such as
request for proposals, or invitations for bids, independent cost estimates etc.,
during performance under this award. (see 32 CFR 34.31(b))

 


32 CFR 34.41  REPORTS

See Attachment 5 of this Agreement.

 


32 CFR 34.42  RECORDS


 


32 CFR 34.50 THROUGH 34.52 TERMINATION AND ENFORCEMENT

In addition to the termination processes set forth at 32 CFR 34.51, this
Agreement may also be terminated by the Grants Officer should available funds be
insufficient to accomplish the goals or intent of the Agreement, or other
convenience of the Government.

 

32 CFR 22.815 Claims, Disputes and Appeal

The Agency and Recipient will employ Alternative Dispute Resolution to resolve
issues which arise during the performance of agreement.  The Agency and
Recipient recognize that disputes arising under this agreement are best resolved
at the local working level by the parties directly involved.  All Parties are
encouraged to be imaginative in designing mechanisms and procedures to resolve
disputes at this level.  Any dispute arising under the agreement, which is not
disposed of by agreement of the parties at the working level shall be submitted
jointly to a senior manager of Agency and Recipient or their designee(s) for
resolution (see section 815(c)(2)).  The Grant Appeal Authority is the Director
of Agency (see section 815(e)(2)).  Pending the resolution of any dispute or
claim pursuant to this Article, the Parties agree that performance of all
obligations shall be pursued diligently in accordance with the Agreement.

 


32 CFR 34.61 THROUGH 34.63  AFTER-THE-AWARD REQUIREMENTS

Appendix A to Part 34 – Contract Provisions

All contracts awarded by the Recipient, including those for amounts less than
the simplified acquisition threshold, shall contain the following provisions as
applicable:

 • Equal Employment Opportunity (E.O. 11246, as amended by E.O. 11375, and
supplemented by 41 CFR Chapter 60)

 • Copeland “Anti-Kickback” Act (18 U.S.C. 874 and 40 U.S.C. 276c)

 • Contract Work Hours and Safety Standards Act (40 U.S.C. 327-333)

 

13

--------------------------------------------------------------------------------


 

 • Rights to Inventions Made Under a Contract, Grant, or Cooperative Agreement
(37 CFR Part 401)

 • Clean Air Act (42 U.S.C. 7401 et seq.) and the Federal Water Pollution
Control Act (33 U.S.C. 1251 et. seq.)

 • Byrd Anti-Lobbying Amendment (31 U.S.C. 1352)

 • Debarment and Suspension (E.O.s 12549 and 12689)

 

14

--------------------------------------------------------------------------------


 

ATTACHMENT 2    National Policy Requirements

National Policy Requirements

 

By signing this Agreement or accepting funds under this Agreement, the recipient
assures that it will comply with applicable provisions of the national policies
on the following topics:

 

1. Nondiscrimination

 

a.  On the basis of race, color, or national origin, in Title VI of the Civil
Rights Act of 1964 (42 U.S.C. 2000d, et seq.), as implemented by DoD regulations
at 32 CFR part 195.

 

b.  On the basis of sex or blindness, in Title IX of the Education Amendments of
1972 (20 U.S.C. 1681, et seq.). (Applicable to Educational Institutions only)

 

c.  On the basis of age, in the Age Discrimination Act of 1975 (42 U.S.C. 6101,
et seq.), as implemented by Department of Health and Human Services regulations
at 45 CFR part 90.

 

d.  On the basis of handicap, in Section 504 of the Rehabilitation Act of 1973
(29 U.S.C. 794), as implemented by Department of Justice regulations at 28 CFR
part 41 and DoD regulations at 32 CFR part 56.

 

2.  Live Organisms.  For human subjects, the Common Federal Policy for the
Protection of Human Subjects, codified by the Department of Health and Human
Services at 45 CFR part 46 and implemented by the Department of Defense at 32
CFR part 219.

 

3. Environmental Standards.

 

a.  Comply with the applicable provisions of the Clean Air Act (42 U.S.C. 7401,
et. Seq.) and Clean Water Act (33 U.S.C. 1251, et. seq.), as implemented by
Executive Order 11783 [3 CFR, 1971-1075 Comp., p. 799] and Environmental
Protection Agency (EPA) rules at 40 CFR part 15.  In accordance with the EPA
rules, the Recipient further agrees that it will:

 

• Not use any facility on the EPA’s List of Violating Facilities in performing
any award that is nonexempt under 40 CFR 15.5, as long as the facility remains
on the list.

 

• Notify the awarding agency if it intends to use a facility in performing this
award that is on the List of Violating Facilities or that the Recipient knows
has been recommended to be placed on the List of Violating Facilities.

 

b.  Identify to the awarding agency any impact this award may have on the
quality of the human environment, and provide help the agency may need to comply
with the National Environmental

 

Policy Act (NEPA, at 42 U.S.C. 4231, et. seq.) and to prepare Environmental
Impact Statements or other required environmental documentation.  In such cases,
the recipient agrees to take no action that will have an adverse environmental
impact (e.g., physical disturbance of a site such as breaking of ground) until
the agency provides written notification of compliance with the environmental
impact analysis process.

 

4.  Officials Not to Benefit.  No member of or delegate to Congress, or resident
commissioner, shall be admitted to any share or part of this Agreement or to any
benefit arising from it, in accordance with 41 U.S.C. 22.

 

5.  Preference for U.S. Flag Carriers.  Travel supported by U.S. Government
funds under this Agreement shall use U.S. -flag air carriers (air carriers
holding certificates under 49 USC 41102) for international air transportation of
people and property to the extent that such service is available, in accordance
with the International Air Transportation Fair Competitive Practices Act of 1974
(49 USC 40118) and the interpretative guidelines issued by the Comptroller
General of the United States in the March 31, 1981, amendment to the Comptroller
General Decision B138942.

 

15

--------------------------------------------------------------------------------


 

6.  Cargo Preference.  The recipient agrees that it will comply with the Cargo
Preference Act of 1954 (46 U.S.C. 1241), as implemented by Department of
Transportation regulations at 46 CFR 381.7, which require that at least 50
percent of equipment, materials or commodities procured or otherwise obtained
with U.S. Government funds under this agreement, and which may be transported by
ocean vessel, shall be transported on privately owned U.S.-flag commercial
vessels, if available.

 

7.  Military Recruiters.  As a condition for receipt of funds available to the
Department of Defense (DoD) under this award, the recipient agrees that it is
not an institution of higher education (as defined in 32 CFR part 216) that has
a policy of denying, and that it is not an institution of higher education that
effectively prevents, the Secretary of Defense from obtaining for military
recruiting purposes:  (A) entry to campuses or access to students on campuses;
or (B) access to directory information pertaining to students.  If the recipient
is determined, using the procedures in 32 CFR part 216, to be such an
institution of higher education during the period of performance of this
agreement, and therefore to be in breach of this clause, the Government will
cease all payments of DoD funds under this agreement and all other DoD grants
and cooperative agreements to the recipient, and it may suspend or terminate
such grants and agreements unilaterally for material failure to comply with the
terms and conditions of award.

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT 3    Other Certifications

 

The following Certifications, which have been executed by the Recipient prior to
award of this Agreement are on file with the issuing office, and are hereby
incorporated herein by reference:

 

a. Certification at Appendix A to 32 CFR Part 28 Regarding Lobbying

b. Certification at Appendix A to 32 CFR Part 25 Regarding Debarment,
Suspension, and Other Responsibility Matters

c.  Certification at Appendix C to 32 CFR Part 25 Regarding Drug-Free Workplace
Requirements

 

17

--------------------------------------------------------------------------------


 

ATTACHMENT 4 Annual Program Plan and Budget

 

ANNUAL PROGRAM PLAN

 

For

 

COOPERATIVE AGREEMENT

W911NF-05-2-0020

 

Between

 

SatCon Technology Corporation

RPM: Mr. Laban (Ted) Lesster

 

And

 

U.S. Army Research Laboratory

CAM: Dr. Wes Tipton

 

Concerning

 

Power Conversion Systems for Future Army Applications

 

 

Period of Performance:  12 Months commencing upon effective date of Award

 

18

--------------------------------------------------------------------------------


 

The Recipient shall participate in a program of coordinated research,
development and education with ARL as set forth below.

 

(CLIN 0001)

Task 1.1 — High-voltage converter product improvement

The Recipient shall, based on Government recommendation and requirements,
improve the performance and operability of the existing high-voltage, DC-DC
converter developed by SatCon Technologies, Inc. Improvements may include, but
are not limited to, soft-start circuit for expanded input voltage ranges, output
rectifier protection circuits, and dual-power operation.

 


TASK 1.2 — POWER CONVERTER FAILURE ANALYSIS AND REPAIR

The Recipient shall perform evaluations of damaged high-voltage DC-DC converters
developed by SatCon Technologies, Inc., determine the cause of failure, repair
and analyze of the failure, and make recommendations on how to prevent similar
damage in the future.

 


TASK 1.3 — POWER CONVERSION TECHNOLOGY CONSULTATION AND DEVELOPMENT

The Recipient shall provide to the Government: design support, engineering
consultation, and analyses related to the field of power electronics. The
Recipient shall, at the request of the Government and subject to available
funds, develop and deliver to the Government prototype power conversion systems
of common interest to the Recipient and the Government. These systems may be
evaluated by the Government for use in future Army systems.

 

(CLIN 0002)


TASK 2.1 — SYSTEM CONFIGURATION STUDY

The Recipient shall, based on Government recommendations and requirements,
perform a series of first-order designs to assess the relative performance,
volume, and cost of potential power generation systems.

 


TASK 2.2 — PERMANENT MAGNET GENERATOR DESIGN AND FABRICATION

Based on the results of Task 2.1, the Recipient shall build/buy a permanent
magnet generator that conforms to the overall system requirements. The generator
shall be use 80°C coolant fluid and shall be able to deliver approximately 400
kW of electrical power at a nominal voltage 610 VDC through the power conversion
electronics. Maximum power generation shall occur at input shaft speeds in the
range of 3000 to 3600 rpm. Power delivery of approximately 50 kW (at 610 VDC)
shall be provided at input shafts speeds of approximately 1000 rpm.

 


TASK 2.3 — POWER CONVERSION SYSTEM DESIGN AND FABRICATION

The Recipient shall design and fabricate the power conversion electronics
required to provide approximately 400 kW at a nominal output voltage of 610 VDC
using the generator developed in Task 2.2. These electronics shall provide for
variable speed power regulation and shall use digital control schemes where
applicable. The Recipient shall provide to the Government all mechanical,
thermal, electrical, and electronic design details of the power generation
system and its components. The Recipient shall provide to the Government all
simulation models and control code used in the development and operation of the
power generation system.

 


TASK 2.4 — INITIAL SYSTEM EVALUATION

The Recipient and ARL shall perform (jointly) preliminary evaluations of the
generator and power conversion systems to verify operation.

 

The parties to this Agreement will periodically review the progress or
accomplishment of the above goals. Based upon this review, the parties may
mutually agree to adjust the goals. Should this adjustment impact the budget or
significantly alter the program goals the Grants Officer shall issue a
modification to this Agreement evidencing same in accordance with Article 6.2.

 

19

--------------------------------------------------------------------------------


 

Budget CLIN 0001

 

Direct Labor

 

$

80,475.00

 

Fringe

 

27,361.00

 

Overhead

 

64,380.00

 

Materials

 

29,864.00

 

G&A

 

69,776.00

 

Other Direct Costs

 

3,144.00

 

Total Cost

 

$

275,000.00

 

 

 

 

 

 

Budget CLIN 0002

 

Direct Labor

 

$

175,518.00

 

Fringe

 

59,676.00

 

Overhead

 

140,414.00

 

Materials

 

65,136.00

 

G&A

 

152,184.00

 

Other Direct Costs

 

6,856.00

 

Total Cost

 

$

599,784.00

 

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT 5  Reporting Requirements

 


A.  MONTHLY HBCU/MI REPORT

The Recipient shall provide a monthly accounting evidencing the distribution of
funds provided under this agreement to educational institutions that qualify as
HBCU or MI organizations.

 


B.  QUARTERLY REPORT

Throughout the term of the Agreement, the Recipient shall submit or otherwise
provide a quarterly report (government fiscal quarter).  Two (2) copies shall be
submitted or otherwise provided to the CAM, and one (1) copy shall be submitted
or otherwise provided to the Agreements Administration Office.  A copy of the
letter of transmittal shall be submitted or otherwise provided to the Agreements
Office.  The report shall contain two (2) major sections:

 

Technical Status Report.  The technical status report will detail technical
progress to date on research milestones, all problems, technical issues or major
developments during the reporting period.  The technical status report will
include a report on the status of the collaborative activities during the
reporting period.  The technical status report will include the utilization of
subject inventions by the Recipient.

 

Business Status Report.  The business status report will provide summarized
details of the resource status of this Agreement, including the status of
contributions by the Recipient.  This report should compare the resource status
with any payment and expenditure schedules or plans provided in the original
agreement.  Any major deviations shall be explained along with discussion of
adjustment actions proposed.

 

C.  JOINT PAPERS AND PRESENTATIONS:

When determined necessary by the CAM periodic joint papers and presentations
will be given.

 


D.  JOURNAL ARTICLES

Journal articles in general and joint ARL/Recipient journal articles are
strongly encouraged as a major reporting mechanism of this research effort.

 


E.  ANNUAL AND FINAL REPORTS

1.  The Recipient shall submit an Annual Report making full disclosure of all
major technical developments and progress for the preceding 12 months of effort
within sixty (60) calendar days of completion of the effort and for each
additional 12 months of effort, through the life of this agreement. The report
will also provide an accounting of all Federal funds expended during the term of
the Agreement.  With the approval of the Cooperative Agreement Manager, reprints
of published articles may be attached to the Final Report.

 

The Recipient shall make distribution of the Final report as follows:

 

Cooperative Agreement Manager - 1 original plus 1 copy;

Agreement Administration Office - 1 copy, and the

Grants Officer - 1 copy of the letter of transmittal only.

One (1) copy of the Final Report shall be provided to:

 

Defense Technical Information Center (DTIC)

8725 John J. Kingman Road, Suite 0944

Ft. Belvoir, VA  22060-6218.

 

21

--------------------------------------------------------------------------------